Citation Nr: 0122245	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-01 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas



THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
strain, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on various periods of active duty for 
training as a member of the Arkansas Army National Guard from 
March 1982 to November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO decision which 
denied an increase in a 20 percent evaluation for chronic 
lumbar strain.  The veteran was scheduled for a personal 
hearing before a Member of the Board in November 2000; 
however he failed to report.  


REMAND

The veteran contends that an evaluation in excess of 20 
percent is warranted for his service-connected chronic lumbar 
strain.  It is essentially asserted that the disorder is 
worse than in the past.  The file shows that there is a 
further VA duty to assist the veteran in developing the facts 
pertinent to his claim as described below.  38 C.F.R. 
§§ 3.103, 3.159 (2000).  

Historically, the Board notes that service connection for 
chronic lumbar strain was granted in a March 1995 decision 
with a 20 percent evaluation.  The veteran disagreed with the 
assigned evaluation for his low back disability and appealed 
the determination to the Board.  In a June 1998 decision, the 
Board denied the veteran's claim for an increased rating for 
chronic lumbar strain based on the evidence available at that 
time, which included an April 1997 VA examination.  

In January 1999, the veteran submitted an additional private 
medical record from the Bennett Chiropractic Clinic, which 
was considered an informal claim for an increased rating.  
The January 1999 record reflected that lumbar X-ray findings 
showed left lateral flexion subluxation of L3 and L4.  Right 
lateral flexion view showed decreased mobility of L4 
resulting in altered biomechanics of the lumbar spine.  Disc 
spaces were well maintained and no fractures or osseous 
pathology was present.  

In August 1999, additional private medical records were 
submitted.  The representative at the time indicated that 
they were records for this veteran.  However, a different 
name is on the record.  Thus, such evidence appears to have 
been erroneously included in the claims file since the 
records pertain to a patient other than the veteran.  Thus, 
it is not for consideration in this appeal.  

VA medical records dated from February 1995 to March 1999 
essentially reflect treatment for conditions unrelated to the 
instant claim.  A September 1998 record notes that the 
veteran reported a past medical history of degenerative joint 
disease of the spine.  

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, there have recently 
been final regulations promulgated, which implement these 
provisions.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

In pertinent part, the Veterans Claims Assistance Act of 2000 
and the regulations, provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The duty to assist also includes 
conducting a thorough and contemporaneous examination of the 
veteran when such is necessary to make a decision on the 
claim.  Id.  38 U.S.C.A. § 5103A(d)) (West Supp. 2001).  
Given the nature of this case and the length of time since 
the last examination, the Board concludes that a VA 
orthopedic examination is warranted to assess the current 
nature and severity of the veteran's service-connected low 
back disability.  

Moreover, the Board notes that it appears additional relevant 
medical records may exist, and such should be obtained as 
part of the VA's duty to assist.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The RO should obtain and associate 
with the claims file all outstanding pertinent medical 
records, particularly any additional records from the Bennett 
Chiropractic Clinic and other private treatment records which 
may exist.  Finally, the veteran is advised that while the 
case is on remand status, he is free to submit additional 
evidence and argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any health care providers 
(VA or non-VA) who have provided him with 
treatment for chronic lumbar strain not 
already associated with the claims file.  
After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.  

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the current 
severity of his service-connected chronic 
lumbar strain.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
findings necessary for rating the low 
back disability should be set forth in 
detail (range of motion in degrees, any 
muscle spasm, etc.).  The examiner should 
note any objective signs of pain 
(including pain on movement), weakened 
movement, excess fatigability, or 
incoordination associated with the low 
back condition, and assess whether such 
results in additional limitation of 
motion or other functional impairment 
during use or flare-ups.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the new regulations are 
fully complied with and satisfied.  For 
further pertinent guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department.  

4.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The matter should then be returned to the Board for further 
appellate review, if in order.  No action is required of the 
veteran until he is notified.  The Board intimates no opinion 
as to the ultimate outcome in this case by the action taken 
herein.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


